Citation Nr: 1633551	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-18 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post tarsal coalition with mild osteoarthritis to the right foot.  

2.  Entitlement to service connection for status post total right hip replacement.  

3.  Entitlement to service connection for degenerative changes of the thoracolumbar spine.

4.  Entitlement to service connection for degenerative arthritis, right knee, status post arthroscopy with medial meniscectomy

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on behalf of the RO in Detroit, Michigan.  In that decision, the RO granted entitlement to service connection for status post tarsal coalition with mild osteoarthritis to the right foot.  The Veteran timely appealed the initial rating assigned for this disability.

A rating decision sent to the Veteran in June 2015 denied service connection for status post total right hip replacement and degenerative changes of the thoracolumbar spine, and denied entitlement to a TDIU.  An August 2015 decision review officer decision denied service connection for degenerative arthritis, right knee, status post arthroscopy with medial meniscectomy.  The Veteran filed a notice of disagreement (NOD) as to the service connection issues in October 2015, and the RO has not yet issued a statement of the case (SOC).

Moreover, as a claim for a TDIU is part and parcel of a claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), that issue is also before the Board as part of the Veteran's assertion of unemployability in her July 2013 VA Form 9.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in June 2015 and August 2015, the RO denied service connection for status post total right hip replacement and degenerative changes of the thoracolumbar spine, service connection for degenerative arthritis, right knee, status post arthroscopy with medial meniscectomy, and entitlement to a TDIU.  The Veteran filed a NOD as to the service connection issues in October 2015, and the RO has not yet issued a SOC as to these matters.  Thus, a remand is required before these claims can be adjudicated by the Board.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to these matters.

In addition, development is required on the issues of entitlement to an initial rating in excess of 10 percent for status post tarsal coalition with mild osteoarthritis to the right foot, and entitlement to a TDIU.  

The Veteran underwent VA foot examinations in March 2009 and March 2011.  Since those examinations, the Veteran has stated that her right foot disability has increased in severity.  Specifically, she stated that she has a lack of movement in her foot and ankle, is no longer able to work, and that her VA physicians have told her that her disability will deteriorate further.  As such, a new examination is necessary.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  Outstanding records should be obtained; the most recent VA records are dated April 23, 2015.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The record here raises this claim, inasmuch as the Veteran asserted unemployability in her July 2013 VA Form 9.  Therefore, this issue is being remanded to the RO for adjudication, notwithstanding the RO's separate denial of a formal claim for a TDIU in June 2015.  In October 2011, she was awarded disability retirement from the Office of Personnel Management due to her degenerative disc disease, chronic low back pain, chronic ankle pain, and osteoarthritis of the ankle.  

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a).  

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's service-connected disabilities are status post tarsal coalition with mild osteoarthritis to the right foot, and right ankle osteoarthritis secondary to the former disability.  Both are currently evaluated as 10 percent disabling, resulting in a 20 percent rating.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.25.  As the Veteran does not qualify for a schedular TDIU, 38 C.F.R. § 4.16(b) is applicable to her case.  

Upon remand, the Veteran should again be provided with proper notice as to the elements and information necessary to substantiate her inferred claim for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, if the Veteran does not meet the threshold criteria for a TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the Veteran's assistance, identify all sources of treatment for the Veteran's right foot and ankle, and request any outstanding records, to include VA records for the period after April 23, 2015.

2.  Send the Veteran and her representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of her claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

3.  Following completion of the above-requested actions, schedule a VA examination to evaluate the current severity of the Veteran's right foot and ankle.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

The examination should be conducted in accordance with the current disability benefits questionnaire.

The examiner should also discuss the impact of the service connected right foot and ankle disabilities on the Veteran's ability to work and perform daily living activities, taking into account the Veteran's statements in this regard.

The examiner must provide reasons for each opinion given.

4.  Then, if there is evidence of unemployability due solely to service-connected disability and the Veteran is not found to meet the schedular threshold criteria for a TDIU for any period on appeal, submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.
 
5.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

6.  Issue a SOC to the Veteran and her representative as to the issues of entitlement to service connection for status post total right hip replacement, degenerative changes of the thoracolumbar spine, and degenerative arthritis, right knee, status post arthroscopy with medial meniscectomy.  Only if a timely substantive appeal is received as to these issues should they be referred to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

